Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention set forth in claims 1-13 in the reply filed on 11 June 2021 is acknowledged.  The traversal is on the ground(s) that no search burden exists for the Examiner.  This is not found persuasive because, as set forth in the restriction requirement, the inventions have found a separate status in the art (i.e. different classifications) and searching the method claims would not necessarily provide results pertinent to the physical structure of the wheel component claims.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 June 2021.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “in a rotationally secure manner”. First, the term “secure” is a relative term, which is generally indefinite (see below). Second, this phrase does not further define the invention, and should be removed.
	Claim 5 is indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the retention element includes a “drop-like shape” cross-section. No physical structure has been provided to clearly define what a “drop-like shape” actually looks like. The metes and bounds of this limitation cannot be determined.
	Claim 13 is indefinite due to the fact that it is unclear what is actually being claimed by the term “similar”. This term is a relative term (see below).

The term "secure" in claim 2 is a relative term which renders the claim indefinite.  The term "secure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
The term "similar" in claim 13 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kübler (EP 2826639). Kübler shows a wheel component having all of the features as set forth in the above claims. 
	Per claim 1, Kübler shows at least one spoke 8 having a spoke portion and spoke reinforcement element (i.e. fibers) at least partially embedded therein. The spoke 
	Per claim 2, a hub 9 at least partially comprises a metal material, and is configured to be connected to a hub flange of a vehicle. A rim 3 receives a tire. The at least one spoke 8 connected the hub 9 to the rim 3. 
	Per claim 3, as shown in Figure 10 of Kübler, a retention element 83 is arranged on the hub 82, and the spoke reinforcement element (i.e. fibers) includes a loop 93 that is guided around the retention element 83.
	Per claim 4, the spoke reinforcement element (i.e. fibers) is a flexible tape.
	Per claim 5, the retention element 83 has a “drop-like shape” (in this case, circular) in cross-section (looking along the axis 80 in Figure 10). A “rounded portion” of the retention element 83 is located at the center of the hub 82.
	Per claim 6, the hub 82 is cylindrical.
	Per claim 9, as shown in Figure 8 of Kübler, the rim 53 includes a portion of thermoplastic material, on which a reinforcement element (the outer portion 16 of the spokes 8) is at least partially arranged. This rim reinforcement 16 is a fiber-reinforced plastic material. 
	Per claim 10, the spoke portion and spoke reinforcement element are connected in a materially engaging manner, while the rim portion and rim reinforcement element are also. 
	Per claim 13, the spokes 8 is one of a plurality thereof. 

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercat et al (2007/0138859). Mercat et al shows a wheel component having all of the features as set forth in the above claims. 
	Per claim 1, Mercat shows at least one spoke 3 having a spoke portion 7 with spoke reinforcement elements 14 embedded therein. The spoke portion 7 is a thermoplastic material, while the spoke reinforcement elements 14 are a fiber-reinforced plastic material. 
	Per claim 13, the spoke 3 is one of a plurality thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercat et al.
	Per claim 2, Mercat et al shows a hub 2 that may be connected to a hub flange of a vehicle, and a rim 1 that receives a tire. The spokes 3 interconnected the hub 2 with the rim 1.
	Mercat et al does not disclose the material from which the hub 2 is formed. However, it is well known in the art that one of the materials from which wheel hubs are formed is metal. Therefore, it would have been obvious to one of ordinary skill in the art to form the hub of Mercat et al from metal, dependent upon the desired chemical and physical characteristics thereof, to prevent the wheel from failing during use.
	Per claim 6, Mercat et al shows the hub 2 is substantially cylindrical.
	Per claim 7, Mercat et al shows at least one anchor element 6 embedded in the spoke portion 16.
	Per claim 8, Mercat et al shows that the anchor element 6 is substantially T-shaped.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show fiber reinforced spokes connecting a rim and hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617